Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher et al.  (2,891,391) in view of Eichinger et al. (US PG Pub 2011/0127862).
	As to independent claim 1, Kocher et al. teaches a rotary electric machine comprising: a rotor (25) including a refrigerant passage (28) via which a rotor inner peripheral surface communicates with a rotor outer peripheral surface such that the refrigerant passage guides refrigerant from the rotor inner peripheral surface to the rotor outer peripheral surface, an axial direction of the rotor (25) being along a horizontal direction; and a stator (29) placed around the rotor (25) and including a tubular stator core including a communication passage (30) and, wherein an inner peripheral surface of the stator core (29) communicates with an outer peripheral surface of the stator core via the communication passage (30), wherein the communication passage (30) is configured to guide the refrigerant, which flows out from the refrigerant passage of the rotor (25) to the inner peripheral surface of the stator core (29), to the outer peripheral surface of the stator core (29) as shown in figure 1, 
However Kocher et al. teaches the claimed limitation as discussed above except a projection portion and wherein the projection portion is provided on the outer peripheral surface to extend in an axial direction of the stator core and is placed downward in a gravitational direction from an opening of the communication passage on the outer peripheral surface.  
	Eichinger et al. teaches a projection portion (11) and wherein the projection portion (11) is provided on the outer peripheral surface to extend in an axial direction of the stator core (12) and is placed downward in a gravitational direction from an opening of the communication passage (13) on the outer peripheral surface as shown in figures 1 and 2, for the advantageous benefit of providing an effective air guidance can be achieved whilst maintaining the basic design.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kocher et al. by using a projection portion and wherein the projection portion is provided on the outer peripheral surface to extend in an axial direction of the stator core and is placed downward in a gravitational direction from an opening of the communication passage on the outer peripheral surface, as taught by Eichinger et al., to provide an effective air guidance can be achieved whilst maintaining the basic design.
As to claim 6/1, Kocher et al. teaches wherein a plurality of projection portions (11) extends from a first end of the stator core (12) to a second end of the stator core (12) in the axial direction as shown in figure 1.  

As to claim 8/1, Kocher et al. in view of Eichinger et al. teaches the claimed limitation as discussed above except wherein the projection portion has a square or trapezoidal sectional shape.
Eichinger teaches the projection portion (11) has a square or trapezoidal sectional shape as shown in figure 1-2, for the advantageous benefit of providing an effective air guidance can be achieved whilst maintaining the basic design.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kocher et al. in view of Eichinger et al. by using wherein the projection portion has a square or trapezoidal sectional shape, as taught by Eichinger et al., to provide an effective air guidance can be achieved whilst maintaining the basic design.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher et al.  (2,891,391) and Eichinger et al. (US PG Pub 2011/0127862) as applied in claims 1 above, and further in view of Kato (JP20110336024) and Inagaki (JP2010154678).
 As to claim 2/1, Koecher et al. in view of Eichinger et al. teaches the claimed limitation as discussed above except wherein: the stator core includes a plurality of fixed portions projecting radially from the outer peripheral surface of the stator core and extending in the axial direction; a plurality of communication passages and a plurality of projection portions are provided in a circumferential direction of the stator core; the communication passages are placed in a whole circumference of the outer peripheral surface of the stator core except parts where the fixed portions are provided; and the projection portions are placed in a whole circumference of the outer peripheral surface of the stator core except parts where the fixed portions are provided.  
However Kato teaches the stator core (5) includes a plurality of fixed portions projecting (70) radially from the outer peripheral surface of the stator core (5) and extending in the axial direction; a plurality of communication passages (1) and; the communication passages (1) are placed in a whole circumference of the outer peripheral surface of the stator core (5) except parts where the fixed portions (70) are provided; and the projection portions are placed in a whole circumference of the outer peripheral surface of the stator core except parts where the fixed portions are provided as shown in figure 3, for the advantageous benefit of providing a cooling structure of a stator capable of properly cooling a stator core whose outer peripheral surface is covered with a core holder, with a simple configuration.
Inagaki teaches a plurality of projection portion (45) are provided in a circumferential direction of the stator core (3) and the projection portions (45) are placed in a whole circumference of the outer peripheral surface of the stator core (3) except parts where the fixed portions (40) are provided as shown in figure 7, for the advantageous benefit of providing a stator unit which has an appropriate number of fins and a fin forming pitch so that the fins are not aligned while fixing portions for coupling and fixing are formed on the outer circumferential surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kocher et al. in view of Eichinger et al. by using a projection portion and wherein the projection portion is provided on the outer peripheral surface to extend in an axial direction of the stator core and is placed downward in a gravitational direction from an opening of the communication passage on the outer peripheral surface, as taught by Kato and Inagaki, to provide a cooling structure of a stator capable of properly cooling a stator core whose outer peripheral surface is covered with a core holder, with a simple configuration and a stator unit which has an appropriate number of fins and a fin forming pitch so that the fins are not aligned while fixing portions for coupling and fixing are formed on the outer circumferential surface.
As to claim 3/2, Koecher et al. and Eichinger et al. in view of Kato and Inagaki teaches the claimed limitation as discussed above except wherein the communicationTSN201909610US00 TFN190879-US 16passages and the projection portions are placed equally in the circumferential direction.
However Eichinger teaches the communicationTSN201909610US00 TFN190879-US 16 passages (11) and the projection portions (13) are placed equally in the circumferential direction as shown in figures 1-2, for the advantageous benefit of providing an effective air guidance can be achieved whilst maintaining the basic design.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Koecher et al. and Eichinger et al. in view of Kato and Inagaki by using the communicationTSN201909610US00 TFN190879-US 16passages and the projection portions are placed equally in the circumferential direction, as taught by Eichinger et al., to provide an effective air guidance can be achieved whilst maintaining the basic design.
As to claim 4/2, Koecher et al. teaches wherein: the stator core (12) is formed in a tubular shape by laminating toric electromagnetic steel sheets; and the communication passages (13) are placed in axial symmetry to a rotational central axis of the rotor (7) and the projection portions (11) are placed in axial symmetry to a rotational central axis of the rotor (7) as shown in figures 1 and 2,  The Examiner points out the limitation of “formed in a tubular shape by laminating toric electromagnetic steel sheets” is considered as a product‐by‐process limitation. “Even though product‐by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‐by‐process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
As to claim 5/2, Koecher teaches wherein: the stator core (12) is formed in a tubular shape by laminating plates each formed in a toric shape by compression molding of iron powder; and the communication passages (13) are placed in axial symmetry to a rotational central axis of the rotor (7) and the projection portions (11) are placed in axial symmetry to a rotational central axis of the rotor (7)  as shown in figures 1-2 , The Examiner points out the limitation of “formed in a toric shape by compression molding of iron powder” is considered as a product‐by‐process limitation. “Even though product‐by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‐by‐process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher et al.  (3,891,391) and Eichinger et al. (US PG Pub 2011/0127862) as applied in claims 1 above, and further in view of Luo (CN102931739).
As to claim 7/1, Koecher in view of Eichinger et al. teaches the claimed limitation as discussed above except teaches wherein a plurality of communication passages is placed in a central part of the stator core in the axial direction.  
	However Luo teaches a plurality of communication passages (13, 14) is placed in a central part of the stator core (1) in the axial direction as shown in figure 2, for the advantageous benefit of providing motor cooling structure, its production is simple and quick, low cost, reliable and uniform cooling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kocher et al. in view of Eichinger et al. by using a plurality of communication passages is placed in a central part of the stator core in the axial direction, as taught by Luo, to provide motor cooling structure, its production is simple and quick, low cost, reliable and uniform cooling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        June 17, 2022